DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. This office action is in response to the Information Disclosure Statement (IDS) under 37 CFR 1.114, filed on January 14, 2022.

Information Disclosure Statement
3. The information disclosure statement filed on January 14, 2022, complies with the provisions of 37 CFR 1.114. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Corrected Notice of Allowance
4. The Information Disclosure Statement filed on January 14, 2022 under the provisions of 37 CFR 1.114 does not affect the scope of the allowed claims 1, 3-8, 10-15 and 17- 20 as indicated in the previous notice of allowance because the Information disclosure statement was submitted in the parent Application. Therefore, claims 1, 3-8, 10-15 and 17-20 are allowed over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 21, 2022